202 S.W.3d 33 (2006)
STATE OF MISSOURI, Respondent,
v.
YEVGENIY E. KLEPACH, Appellant.
No. ED 87001
Missouri Court of Appeals, Eastern District, Division One.
September 19, 2006
Ellen H. Flottman, Columbia, MO, for appellant.
Jeremiah W. Nixon, Jayne T. Woods Jefferson City, MO, for respondent.
Before Clifford H. Ahrens, P.J., Mary K. Hoff, J., and Nannette A. Baker, J.

ORDER
PER CURIAM.
Yevgeniy E. Klepach ("defendant") appeals the judgment on his conviction by jury of one count of stealing more than $500.00. Defendant claims the trial court improperly admitted testimony that he handed his wallet to a loss prevention officer.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).